By its terms, Equity Rule 1 is not self-executing but requires an order of Court to give it effect. Nor do the words in Sec. 4218, C.G.L. "shall be deemed abated" mean that the cause is automatically and absolutely abated. An order of court is required and even if an order of dismissal had been entered by the Court, it would have been subject to the power of the court to re-instate for good cause shown within six months. Thus this statute and equity rule 1, recognize that the court must take some action, and is vested with some discretion. But here both the court and the parties recognized that the cause was still pending. Furthermore, the defendant appellant was in contempt having failed to pay the alimony required. At least, this is my understanding of the facts, and the law, as to this feature of the case. *Page 699